DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed March 16, 2022, for the 17/037,424 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 1-9 are noted.
Claims 1-9 are pending and have been fully considered.
New grounds of rejection necessitated by applicant’s amendment follow.

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9(b)(ii) recites “dissolving di-ammonium hydrogen phosphate in demineralized water and adding ZSM-5 zeolite having a mole ratio of SiO2/Al2O3 in a range of 10-280.”  This limitation of claim 9(b)(ii) means that the mole ratio of SiO2/Al2O3 may be the same as the slurry formed in claim 9(b)(i).  However, the instant application clearly states “wherein SiO2/A12O3 mole ratio is different from step (i)” [see pages 5 and 9 of the instant specification].
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “…wherein the MFI topology zeolites are combined in a ratio in a range of 1:-1 to 1-:4.”  First, ratios cannot contain negative values because such indicates the presence of negative amounts of the zeolites.  Next, the limitation of instant claim 4 may only apply to situations in which the medium pore zeolite consists of two MFI topology zeolites.  However, claim 2 from which instant claim 4 depends recites “the medium pore pentasil zeolite consists of one or more MFI topology zeolites…”  Perhaps, claim 4 should be amended to recite “[t]he fluid catalystic cracking additive composition as claimed in claim 2, wherein the medium pore pentasil zeolite consists of two MFI topology zeolites that are combined…”
With respect to claim 9(b), said claim recites “preparing a zeolite slurry in two steps using two different zeolites by: i) dissolving…”  However, it is not clear that the product of either step (b)(i) or (b)(ii) results in the claimed zeolite slurry.  It is recommended that claim 9(b) be amended to recite something along the following lines: “i) dissolving di-ammonium hydrogen phosphate in demineralized water and adding ZSM-5 zeolite having a mole ratio of SiO2/Al2O3 in a range of 10-280 under stirring to form a first mixture; and ii) dissolving di-ammonium hydrogen phosphate in demineralized water and adding ZSM-5 zeolite having a mole ratio of SiO2/Al2O3 in a range of 10-280 under stirring to form a second mixture, wherein the SiO2/Al2O3 ratio is different from step (i); (iii) combining the first and second mixtures to form the zeolite slurry.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinda et al (US 2014/0116923 A1) alone or, alternatively, as evidenced by Green et al (US 4,973,399).
With respect to claims 1-3, Dinda et al discloses “an additive component comprising: at least one zeolite in an amount ranging between 5 and 95 wt %; at least one clay in an amount ranging between 5 and 40 wt %; at least one binder in an amount ranging between 5 and 40 wt %; at least one alkaline earth metal in an amount ranging between 0.01 and 2.0 wt %; and at least one phosphorous containing compound in an amount ranging between 0.2 and 55 wt %” [paragraphs 0030-0035], wherein the “the zeolite present in the additive component is a medium pore size zeolite selected from the group consisting of ZSM-5, ZSM-11, ZSM-23 zeolite and combinations thereof” [paragraph 0099]; “the binder in the additive component comprises at least one ingredient selected from the group consisting of clay, phosphorus treated clay, an acid treated alumina, and colloidal silica” [paragraph 0102]; and “the clay is at least one selected from the group consisting of Kaolin and halloysite” [paragraph 0100].  Additionally, it is well known in the art that the crystal chemical formula for MFI topology zeolites is Nan(H2O)16[AlnSi96-nO192], where n <27.  Therefore, it would have been obvious to one of ordinary skill in the art that the aforementioned ZSM-5 may have a mole ratio of SiO2/Al2O3 greater than about 2.6.  Dinda et al specifically discloses ZSM-5 with a “silica to alumina molar ratio of 30” [paragraph 0201].  Alternatively, it is well-known in the art that ZSM-5, ZSM-11, and ZSM-23 zeolites have a mole ratio of SiO2/Al2O3 ranging from 20 to 100 as evidenced by Green et al (US 4,973,399) [column 4, lines 10-25: “said zeolite preferably having the crystal structure of ZSM-5, ZSM-11, ZSM-12, ZSM-22, ZSM-23, ZSM-35, ZSM-38, ZSM-48, mordenite, dealuminated Y or Zeolite Beta and a silica to alumina ratio of 20 to 100”].  
With respect to claim 4, recall that Dinda et al discloses “the zeolite present in the additive component is a medium pore size zeolite selected from the group consisting of ZSM-5, ZSM-11, ZSM-23 zeolite and combinations thereof.”  Additionally, applicant is reminded that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 23].  In the instant case, the types and concentrations (i.e., ratios) of zeolites may affect the activity and selectivity of cracking  of the FCC catalyst [paragraphs 0110 & 0162].  Therefore, said concentrations (ratios) is a result-effective variable that achieves the recognized result of increased activity and selective cracking of linear hydrocarbons.
With respect to claims 5 and 6, Dinda et al discloses “[t]he present inventors have observed from TPD and surface area/pore volume measurement studies…that the…increase in gasoline make at 1 wt % calcium is due to the significant reduction of acid sites of ZSM-5 additive. The acid sites also decrease due to reduction in both zeolites and matrix pores in 1 wt % Ca loading” [paragraph 0209].  Therefore, it is obvious that the Ca replaces acid sites in the ZSM-5 zeolite.
With respect to claims 7 and 8, since the composition of the additive of Dinda et al is the same as or similar to the claimed FCC additive composition, it is expected, absent evidence to the contrary, that the apparent bulk density and attrition index are the same or similar as well.  The same applies to the gasoline octane rating and the loss of gasoline when used with a base FCC catalyst.

Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 9, Dinda et al does not disclose the recited preparation method.  Instead, Dinda et al teaches a different method [see, e.g., Example 2].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
May 20, 2022